Citation Nr: 1135955	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-38 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as a back injury.

2.  Entitlement to service connection for degenerative disc disease with stenosis of the lumbar spine, claimed as an upper back and neck disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for a vision disorder, including diabetic retinopathy, blurred vision, and diplopia, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for syncopal episodes, claimed as fainting spells, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for tremors, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for shortness of breath, to include as secondary to diabetes mellitus.

9.  Entitlement to service connection for multiple allergies, to include as secondary to diabetes mellitus.

10.  Entitlement to service connection for hypothyroidism, to include as secondary to diabetes mellitus.

11.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.

12.  Entitlement to an initial disability rating in excess of 20 percent prior to September 19, 2006, and in excess of 40 percent thereafter for peripheral neuropathy, left lower extremity (previously evaluated as left peroneal nerve).

13.  Entitlement to an initial disability rating in excess of 20 percent prior to September 19, 2006, and in excess of 40 percent thereafter for peripheral neuropathy, right lower extremity (previously evaluated as right peroneal nerve).

14.  Entitlement to an initial disability rating in excess of 10 percent prior to September 19, 2006, and in excess of 20 percent thereafter for peripheral neuropathy, right upper extremity, to include numbness in the elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As the Veteran's representative points out in September 2011 written argument, on a VA Form 9, Substantive Appeal, submitted in September 2006, the Veteran requested a hearing before the Board.  The Veteran has a right to the requested hearing and it must be scheduled.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707 (2010).  As such, the Board has no discretion and must remand this matter.

In addition, in a June 2002 rating decision the RO denied service connection for tremors, chronic fatigue syndrome, shortness of breath, multiple allergies, and hypothyroidism -all claimed as secondary to service-connected diabetes mellitus.  In a statement received by VA in April 2003, the Veteran expressed disagreement with that rating decision.  The RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC with respect to his claims of service connection for tremors, chronic fatigue syndrome, shortness of breath, multiple allergies, and hypothyroidism - all claimed as secondary to service-connected diabetes mellitus, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

2.  Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, in accordance with his request.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

